EXHIBIT 10.3

 

SECOND AMENDMENT AND WAIVER AGREEMENT

 

DATED AS OF AUGUST 25, 2014

 

Reference is made to the Credit Agreement, dated as of December 28, 2012, (as
supplemented, amended or otherwise modified, the “Credit Agreement”) among The
PrivateBank and Trust Company, as Administrative Agent and Co-Lead Arranger,
(“The PrivateBank”), the other financial institutions party to the Credit
Agreement (together with The PrivateBank, the “Lenders”) and Primoris Services
Corporation, a Delaware corporation, (the “Borrower”).  Any terms not defined
herein shall have the meanings set forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrower formed BW Primoris, LLC, a Texas limited liability company
(“BW Primoris”), on January 15, 2014 and the Borrower formed Vadnais Trenchless
Services, Inc., a California corporation (“Vadnais Trenchless Services” and
together with BW Primoris, the “New Subsidiaries”), on May 29, 2014;

 

WHEREAS, Section 10.9 Further Assurances of the Credit Agreement requires that
within 30 days of the acquisition or creation of a Subsidiary, the Borrower
shall ensure that the Obligations under the Loan Documents are secured by a
first priority perfected Lien in favor of the Collateral Agent on certain of the
assets of such acquired or created Subsidiary and shall ensure that the
Obligations are guaranteed by such acquired or created Subsidiary.  The
Borrower’s formation of BW Primoris and Vadnais Trenchless Services did not
comply with Section 10.9 Further Assurances as described herein and, as a
result, Events of Default exist under the Credit Agreement (the “New Subsidiary
Defaults”);

 

WHEREAS, BW Primoris consummated an Acquisition pursuant to the Membership
Interest Purchase Agreement, dated as of January 22, 2014, with each of the
members of Blaus Wasser, LLC, a Wyoming limited liability company (“Blaus
Wasser”), and the other parties thereto (such Acquisition, the “Blaus Wasser
Acquisition”).

 

WHEREAS, Vadnais Trenchless Services consummated an Acquisition pursuant to the
Asset Purchase Agreement, dated as of June 5, 2014, with Vadnais Corporation, a
California corporation, Vadnais Equipment, LLC, a California limited liability
company, ORCIM, LLC, a California limited liability company, and the other
parties thereto (such Acquisition, together with the Blaus Wasser Acquisition,
the “Subject Acquisitions”).

 

WHEREAS, Section 11.11 Investments of the Credit Agreement prohibits any Loan
Party from making or permitting to exist any Investment in any other Person with
certain exceptions as listed in Section 11.11.

 

WHEREAS, the Subject Acquisitions do not constitute Permitted Acquisitions
excepted from the restrictions of Section 11.11 Investments of the Credit
Agreement and, as a result, Events of Default exist under the Credit Agreement
(the “Acquisition Defaults”, and together with the New Subsidiary Defaults, the
“Subject Defaults”).

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower ceased operations of and dissolved (a) Primoris
Renewables, LLC, a California limited liability company and a Guarantor, on
December 13, 2013; and (b) Calidus, LLC, a Nevada limited liability company and
a Guarantor, on May 2, 2014 (together, the “Subject Dissolutions”).

 

WHEREAS, in the absence of the consent and waiver provided pursuant to this
Second Amendment and Waiver Agreement, the Subject Dissolutions contravene the
terms of Section 10.5 of the Credit Agreement that requires the Guarantors at
all times to maintain and preserve their existence and good standing in the
jurisdictions of their organization and Section 5.6 of the Guaranty and
Collateral Agreement that requires that the Guarantors comply with the covenants
set forth in the Credit Agreement.

 

WHEREAS, the Borrower has requested, among other things as set forth herein,
that the Lenders (i) waive the Subject Defaults; (ii) consent to the creation of
the New Subsidiaries; (iii) consent to the Subject Acquisitions; and
(iv) consent to the Subject Dissolutions.  Subject to the terms and conditions
set forth herein, the Lenders have agreed to the foregoing requests.

 

WHEREAS, the Lenders have also agreed to amend certain terms and provisions
contained in the Credit Agreement as set forth herein including an amendment to
permit the acquisition or creation of Immaterial Subsidiaries (as defined herein
and to include BW Primoris, Blaus Wasser and the subsidiaries of Blaus Wasser)
without requiring that such Immaterial Subsidiaries become Guarantors and
deliver Joinders to the Guaranty and Collateral Agreement.

 

In consideration of the mutual agreements herein contained, the Lenders and
Borrower hereto agree as follows:

 

SECTION  A.                    LIMITED WAIVERS OF CREDIT AGREEMENT; WAIVER OF
SUBJECT DEFAULTS; CONSENTS

 

(a)                                 Effective as of the date of this Second
Amendment and Waiver Agreement and subject to subsection (d) of this Section A,
the provisions of Section 10.9 Further Assurances of the Credit Agreement which
require that the Borrower cause each subsequently formed or Acquired Subsidiary,
within 30 days after such formation or acquisition, to execute and deliver (i) a
joinder to the Guaranty and Collateral Agreement pursuant to which such
Subsidiary becomes a Guarantor and guarantees the Obligations and (ii) each
Collateral Document required in order to grant the Collateral Agent a first
priority perfected pledge or security interest in substantially all of the
assets and properties of such Subsidiary, are hereby waived in respect of, and
only in respect of, (1)  BW Primoris, Blaus Wasser and the subsidiaries of Blaus
Wasser in each case insofar as, and only insofar as, the Borrower causes each
such Subsidiary, within 30 days after such Subsidiary ceases to be an Immaterial
Subsidiary (as defined in Section B below) to execute and deliver a joinder to
the Guaranty and Collateral Agreement and each required Collateral Document and
to otherwise comply with the terms of Section 10.9 Further Assurances (as
amended hereby) of the Credit Agreement and the other Loan Documents, and
(2) Vadnais Trenchless Services, insofar as, and only insofar as, the Borrower
causes such Subsidiary within

 

--------------------------------------------------------------------------------


 

45 days after the execution and delivery of this Second Amendment and Waiver
Agreement, to execute a joinder to the Guaranty and Collateral Agreement and
each required Collateral Document and to otherwise comply with Section 10.9
Further Assurances (as amended hereby) of the Credit Agreement and the other
Loan Documents.  The Lenders hereby consent to the formation of the New
Subsidiaries.

 

(b)                                 Effective as of the date of this Second
Amendment and Waiver Agreement and subject to subsection (d) of this Section A,
the Lenders hereby (i) waive, on a limited basis only as it pertains to the
Subject Acquisitions that portion of Section 11.11 Investments of the Credit
Agreement that requires that Investments in the form of Acquisitions must
satisfy the requirements of a Permitted Acquisition under the Credit Agreement;
(ii) waive the Acquisition Defaults; and (iii) consent to the Subject
Acquisitions.

 

(c)                                  Effective as of the date of the Subject
Dissolutions and subject to subsection (d) of this Section A, the Lenders hereby
(i) waive, on a limited basis only as it pertains to the Subject Dissolutions
Section 10.5 Maintenance of Existence, Etc. of the Credit Agreement and
Section 5.6 Credit Agreement of the Guaranty and Collateral Agreement; and
(ii) consent to the Subject Dissolutions.

 

(d)                                 Subject to the satisfaction of the
conditions set forth in Section C hereof and the accuracy of the representations
and warranties set forth in Section D hereof, the limited waivers and consents
set forth in this Section A shall be effective upon the execution and delivery
of this Second Amendment and Waiver Agreement by each of the parties hereto and
only for the specific instance and for the specific purpose set forth herein. 
Except as set forth in this Section A, nothing in this Second Amendment and
Waiver Agreement constitutes a waiver of, or consent to, (i) any other existing
or future Default or Event of Default under the Credit Agreement or (ii) any
other provision of any Loan Document.

 

SECTION  B.                    AMENDMENTS TO CREDIT AGREEMENT

 

Subject to the satisfaction of the conditions set forth in Section C hereof and
the accuracy of the representations and warranties set forth in Section D
hereof, the Lenders hereby agree with the Borrower to amend, effective on and as
of the date first above written, the Credit Agreement as follows:

 

(a)                                 Section 1 “DEFINITIONS” is hereby amended by
inserting the following new definitions in proper alphabetical order:

 

Immaterial Subsidiary means any Subsidiary of the Borrower designated as such by
the Borrower; provided, that (i) the Subsidiary Tangible Net Worth of any
Immaterial Subsidiary as of the date of the most recent financial statements
delivered pursuant to Section 10.1.1, shall not exceed $4,000,000 at any time,
and (ii) the Subsidiary Tangible Net Worth of all Immaterial Subsidiaries
collectively as of the date of the most recent financial statements delivered
pursuant to Section 10.1.1, shall not exceed ten percent (10%) of the Tangible
Net Worth of the Borrower and its Subsidiaries at any time.

 

--------------------------------------------------------------------------------


 

Subsidiary Tangible Net Worth means, with respect to any Subsidiary of the
Borrower, at any date, the Net Worth, plus the aggregate amount of Subordinated
Debt, less patents, trademarks, copyrights, deferred charges and other
Intangible Assets (including, but not limited to, unamortized discounts and
expenses, organizational expenses, experimental and developmental expenses, but
excluding prepaid expenses) in each case, determined in accordance with GAAP.

 

(b)                                 The definition of Loan Party in Section 1
“DEFINITIONS” is hereby deleted in its entirety and replaced with the following
definition:

 

Loan Party means Borrower and each Guarantor.  Notwithstanding anything herein
to the contrary, for the purposes of (a) determining compliance with any
covenant in Section 10 or Section 11 of this Agreement (other than
Section 10.9), or related definitions in Section 1 of this Agreement, and
(b) determining whether an Event of Default has occurred and is continuing under
Section 13.1.5 of this Agreement, Loan Party shall also include each Immaterial
Subsidiary.

 

(c)                                  Section 10.1.4 Compliance Certificates is
hereby amended by (i) deleting the word “and” appearing at the end of clause
(i) thereof and inserting a semicolon (“;”) in lieu thereof, (ii) deleting the
“period (“.”) appearing at the end of clause (ii) thereof and inserting a
semicolon (“;”) followed by the word “and” in lieu thereof; and (iii) adding the
following clause (iii) immediately following such “and”:

 

(iii)                               a list of Immaterial Subsidiaries of the
Borrower, including the Subsidiary Tangible Net Worth of (a) each Immaterial
Subsidiary and (b) the Immaterial Subsidiaries taken as a whole, in each case,
determined as of the measurement date of the compliance certificate.

 

(d)                                 Section 10.9 Further Assurances is hereby
deleted in its entirety and replaced with the following:

 

Section 10.9                             Further Assurances.

 

(a)                                 Take, and cause each other Loan Party to
take, such actions as are necessary or as  Administrative Agent or the Lenders
may reasonably request from time to time to ensure that the Obligations of each
Loan Party under the Loan Documents are secured by a first priority perfected
Lien in favor of Collateral Agent (subject to Permitted Liens) on certain of the
assets of Borrower and each Loan Party and guaranteed by each Loan Party, in
each case as Administrative Agent may determine. It is the intent of the parties
that all obligations of the Loan Parties under the Loan Documents shall be
guaranteed by (i) each Subsidiary of the Borrower (other than an Immaterial
Subsidiary), whether now existing or hereafter acquired or created, (ii) each
Subsidiary of the Borrower that ceases to be an Immaterial Subsidiary and
(iii) any other Subsidiary that guarantees or otherwise becomes liable at any
time in respect of any Debt under the Note

 

--------------------------------------------------------------------------------


 

Agreement or the other Senior Note Documents, and shall be, to the extent set
forth in the Collateral Documents, secured by substantially all the property
 and assets of each of the Loan Parties, whether now existing or hereafter
acquired, including, without limitation, securities accounts, accounts, chattel
paper, instruments, deposit accounts, investment property, documents, contracts,
letter-of-credit rights, general intangibles, equipment, inventory, permits,
patents, trademarks, copyrights, trade names, service marks, Capital Securities
issued by the Borrower’s Subsidiaries or other Persons and other properties
acquired after the date hereof, to the extent required by the Collateral
Documents.

 

(b)                              At the Borrower’s expense, the Borrower shall
execute and deliver (and, where applicable, authorize the filing of), and shall
cause the other Loan Parties to execute and deliver (and, where applicable,
authorize the filing of), any and all financing statements, continuation
statements and amendments and other instruments, agreements or other documents,
and take all action (including, without limitation, filing all Uniform
Commercial Code financing statements, continuation statements and amendments,
filing or recording mortgages and deeds of trust and filing assignments or other
documents customarily filed with the U.S. Patent and Trademark Office or the
U.S. Copyright Office) that may be required under applicable law, or that the
Lenders or the Collateral Agent may reasonably request in order to effectuate
the transactions contemplated by the Loan Documents and in order to grant,
preserve, protect and perfect the validity and first priority of the security
interests and Liens created or purported to be created by the Collateral
Documents or in order to effectuate the intent of the parties set forth in
clause (a) of this Section 10.9.

 

(c)                               At the Borrower’s expense, the Borrower
shall:  (a) (x) cause each subsequently acquired or organized Subsidiary of the
Borrower (other than an Immaterial Subsidiary) and each Subsidiary of the
Borrower that ceases to be an Immaterial Subsidiary, within 30 days after such
acquisition or organization or cessation of Immaterial Subsidiary status (or, if
earlier, on the date such Subsidiary guarantees or otherwise becomes liable at
any time in respect of any Debt under the Note Agreement or the other Senior
Note Documents), and (y) cause any other Subsidiary that guarantees or otherwise
becomes liable at any time in respect of any Debt under the Note Agreement or
the other Senior Note Documents, concurrently therewith, to execute and deliver
(1) a joinder to the Guaranty and Collateral Agreement (in the form contemplated
thereby), pursuant to which such Subsidiary shall become a Guarantor and shall
agree to be bound by the terms and provisions thereof, (2) an opinion of counsel
reasonably satisfactory to the Lenders covering such matters relating to such
Subsidiary as the Lenders may reasonably request, (3) certificates in form and
substance substantially similar to the certificates described in Section 12.1.2,
and (4) each Collateral Document that the Lenders or the Collateral Agent may
request in order to grant the Collateral Agent a valid, first priority perfected
pledge or security interest in, to the extent required by the Collateral
Documents, substantially all of the assets and properties of such Subsidiary,
including without limitation, any outstanding Capital Securities of any other
Subsidiary or other Person which may be held by such Subsidiary; (b) deliver or
cause such Subsidiary to deliver to the Collateral Agent all certificates, stock
powers and other documents required by the Collateral Documents executed by such
Subsidiary, or take or cause such Subsidiary to take such other actions, all as
may be necessary to provide the

 

--------------------------------------------------------------------------------


 

Collateral Agent with a first priority perfected pledge of and security interest
in all outstanding Capital Securities owned or held by such Subsidiary, to the
extent so required by the Collateral Documents; provided, that nothing in this
clause (c) shall in any way limit or modify the right of the Lenders to enforce
the provisions of Section 11.

 

(d)                              Any security interests and Liens described in
this Section 10.9 shall be created under the Collateral Documents and other
security agreements, pledge agreements, assignments and other instruments,
agreements and other documents in form, scope and substance reasonably
satisfactory to the Lenders and to the Collateral Agent, and at the Borrower’s
expense, the Borrower will deliver or cause to be delivered to the Collateral
Agent all such instruments, agreements and other documents, including, without
limitation, legal opinions, landlord and warehousemen Lien waivers and lien
searches, as the Lenders or the Collateral Agent shall reasonably request to
evidence compliance with this Section 10.9.

 

(e)                                  EXHIBIT B of the Credit Agreement is hereby
amended and restated in its entirety as set forth in the attached EXHIBIT B.

 

SECTION C.                       CONDITIONS OF LIMITED WAIVERS, CONSENTS AND
AMENDMENTS

 

C-1                            Sections A and B of this Second Amendment and
Waiver Agreement shall be effective as of the date first written above subject
to the receipt by the Administrative Agent of each of the following Documents,
all of which must be satisfactory to the Lenders and their counsel in form,
substance and execution:

 

(a)                                 This Second Amendment and Waiver Agreement
duly executed and delivered by each of the parties hereto;

 

(b)                                 A Counterpart of the Acknowledgement and
Consent, a form of which is attached hereto as EXHIBIT A, duly executed and
delivered by each of the Guarantors;

 

(c)                                  A copy of the Second Letter Amendment and
Waiver to the Note Purchase and Private Shelf Agreement (“Second Amendment to
Note Agreement”) that amends the Note Agreement in the same manner as the Credit
Agreement is amended by this Second Amendment and Waiver Agreement, duly
executed and delivered by each of the parties thereof;

 

(d)                                 Written Consent to this Second Amendment and
Waiver Agreement from the Noteholders under the Note Agreement;

 

(e)                                  Evidence that the representations and
warranties of the Borrower made in Section D of this Second Amendment and Waiver
Agreement are true and correct as of the date first written above; and

 

(f)                                   Counterpart originals or certified or
other copies of all corporate and other proceedings, pertaining directly to this
Second Amendment and Waiver Agreement and all documents and instruments directly
incident to this Second Amendment and Waiver Agreement as the Lenders or their
counsel may reasonably request.

 

--------------------------------------------------------------------------------


 

SECTION D.                       MISCELLANEOUS

 

D-1.                         The Borrower hereby represents to the
Administrative Agent and the Lenders that no Event of Default or Unmatured Event
of Default or Material Adverse Effect has occurred or is continuing.

 

D-2.                         The Borrower hereby represents to the
Administrative Agent and the Lenders that as of the date hereof, the
representations, warranties and covenants set forth in the Credit Agreement are
and shall be and remain true and correct in all material respects (except that
the financial covenants shall be deemed to refer to the most recent financial
statements of the Borrower delivered to the Lenders) and the Borrower is in full
compliance with all other terms and conditions of the Credit Agreement.

 

D-3.                         The Borrower confirms its agreement, pursuant to
Section 15.5 of the Credit Agreement to pay promptly all reasonable expenses of
the Administrative Agent and the Lenders related to this Second Amendment and
Waiver Agreement and all matters contemplated hereby, including, without
limitation, all reasonable fees and expenses of counsel to the Lenders.

 

D-4.                         Except as expressly provided herein, the execution,
delivery and effectiveness of this Second Amendment and Waiver Agreement shall
not operate as a waiver of any right, power or remedy of any Lender nor
constitute a waiver of any provision of the Credit Agreement, any Loan Document
or any other document, instrument or agreement executed and delivered in
connection with any of the foregoing.

 

D-5                                    THIS SECOND AMENDMENT AND WAIVER
AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

D-6.                                 The Lenders hereby consent to the execution
and delivery of the Second Amendment to Note Agreement dated
August [                     ], 2014 among the Borrower, Prudential Investment
Management, Inc. and the Noteholders.  The Lenders further agree that the
Noteholders shall be entitled to rely on the foregoing consent.

 

D-7.                                 Except as waived and amended by the
foregoing, no other terms of the Credit Agreement or the other Loan Documents
are in any way changed by this Second Amendment and Waiver Agreement and the
aforementioned documents shall continue in full force and effect in accordance
with their original terms.  This Second Amendment and Waiver Agreement may be
executed in counterpart, and by facsimile and by the different parties on
different counterpart signature pages, which taken together, shall constitute
one and the same Second Amendment and Waiver Agreement.

 

--------------------------------------------------------------------------------


 

The parties hereto have caused this Second Amendment and Waiver Agreement to be
duly executed and delivered by their duly authorized officers as of the date
first set forth above.

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

/s/ John Perisich

 

 

 

EVP

 

 

 

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY,

 

 

as Administrative Agent, Collateral Agent and as a Lender

 

 

 

 

 

By:

/s/ John M. O’Connell

 

 

 

Managing Director

 

 

 

 

 

THE BANK OF THE WEST,

 

 

as Co- Lead Arranger and as a Lender

 

 

 

 

 

By:

/s/ Nabil B. Khoury

 

 

 

Vice President, National Banking Division

 

 

 

 

 

IBERIABANK,

 

 

as a Lender

 

 

 

 

 

By:

/s/ Erin D. Fremin

 

 

 

Senior Vice President

 

Signature Page to Second Amendment and Waiver Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ACKNOWLEDGEMENT AND CONSENT

 

DATED AS OF AUGUST                     , 2014

 

Each of the undersigned, as a Loan Party, hereby acknowledges and consents to
the Second Amendment and Waiver Agreement, of even date herewith, to the Credit
Agreement dated as of December 28, 2012, (as supplemented, amended or otherwise
modified, the “Credit Agreement”) among The PrivateBank and Trust Company, as
Administrative Agent and Co-Lead Arranger, the other financial institutions
party to the Credit Agreement (together with The PrivateBank, the “Lenders”) and
Primoris Services Corporation, a Delaware corporation, and hereby confirms and
agrees that the Loan Documents to which each Loan Party is a party are, and
shall continue to be, in full force and effect and are hereby confirmed and
ratified in all respects.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute this  Acknowledgement and Consent as of the date first
written above.

 

 

ONQUEST HEATERS, INC.

 

ARB, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

FORCE SPECIALTY SERVICES, INC.

 

ARB STRUCTURES, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ALASKA CONTINENTAL PIPELINE, INC.

 

CARDINAL CONTRACTORS, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

JUNIPER ROCK CORPORATION

 

BTEX MATERIALS, LLC

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ONQUEST, INC.

 

MILLER SPRINGS MATERIALS, L.L.C.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

STELLARIS LLC

 

GML COATINGS, LLC

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

SAXON CONSTRUCTION, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ROCKFORD CORPORATION

 

Q3 CONTRACTING, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Signature Page to Acknowledgement and Consent]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF COMPLIANCE CERTIFICATE]

 

Date:                                             

 

[Address for each Lender]

 

Ladies and Gentlemen:

 

Please refer to that certain Credit Agreement dated as of December 28, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) between Primoris Services Corporation, a Delaware
corporation (the “Borrower”), various financial institutions and The PrivateBank
and Trust Company, as Administrative Agent.  Terms used but not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

The undersigned hereby delivers this certificate pursuant to Section 10.1.4 of
the Credit Agreement and certifies to each of the Lenders in his capacity as the
[Chief Financial Officer] of the Borrower, as follows:

 

(i)                                     Enclosed herewith is a copy of the
[annual audited/quarterly unaudited] financial statements of the Borrower as
at                                    (the “Measurement Date” and the period of
four consecutive fiscal quarters most recently ended as of the Measurement Date,
taken as a single period, the “Measurement Period”), which statements fairly
present in all material respects the financial condition and results of
operations of the companies being reported on as of the Measurement Date
[(subject to changes resulting from year-end adjustments)].

 

(ii)                                  I reviewed the relevant terms of the
Credit Agreement and I made, or caused to be made, under my supervision, a
review of the transactions and conditions of the Borrower and its Subsidiaries
from the beginning of the Measurement Period covered by the statements dated the
Measurement Date and such review did not disclose the existence during such
period of any condition or event that constitutes a Default or an Event of
Default [or, if any such condition or event existed or exists (including,
without limitation, any such event or condition resulting from the failure of
the Borrower or any Subsidiary to comply with any Environmental Law), specifying
the nature and period of existence thereof and what action the Borrower shall
have taken or proposes to take with respect thereto.]

 

(iii)                               As of the Measurement Date, the Borrower is
in compliance with the representations, warranties and covenants set forth in
Sections 9, 10 and 11 of the Credit Agreement.

 

(iv)                              Schedule 1 attached hereto contains a list of
all Subordinated Debt of the Loan Parties.

 

(v)                                 The computations and amounts set forth
herein in Schedule 2 correspond to the ratios and/or financial restrictions
contained in Section 11.14 of the Credit Agreement and such computations are
true and correct as of the Measurement Date.

 

(vi)                              Schedule 3 attached hereto contains a true and
correct list of any additional Subsidiaries (excluding Immaterial Subsidiaries)
that have been acquired or created since the delivery of the last Compliance
Certificate as well as a list of any additional Affiliates or Investments since
the delivery of the last Compliance Certificate.

 

(vii)                           Schedule 4 attached hereto contains a true and
correct list of the Immaterial Subsidiaries of the Borrower as of the
Measurement Date, including the Subsidiary Tangible Net Worth of (a) each
Immaterial Subsidiary and (b) the Immaterial Subsidiaries taken as a whole, in
each case determined as of the Measurement Date.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered by its authorized officer on [Date].

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------